Citation Nr: 0826730	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-42 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and hypertension.  

2.  Entitlement to an initial evaluation in excess of 50 
percent prior to December 18, 2003, and to an evaluation in 
excess of 70 percent from December 18, 2003, for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for coronary artery disease 
and hypertension, and granted service connection for post-
traumatic stress disorder (PTSD), and assigned a 30 percent 
evaluation from June 16, 2003.  The veteran, who had active 
service from June 1951 to June 1954, expressed disagreement 
with that decision and began this appeal.  A decision dated 
in September 2004 increased the evaluation for the veteran's 
PTSD to 50 percent from June 16, 2003, and a rating decision 
dated in August 2006 further increased the evaluation for the 
veteran's PTSD to 70 percent, effective December 18, 2003. 



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that there are relevant VA medical records 
that have not been obtained.  More specifically, the record 
reflects that the veteran appears to receive regular care 
from the VA, and in a June 2008 Statement in Support of Claim 
the veteran reported that he had received treatment at the 
Sepulveda VA Medical Center in May 2008.  At a minimum, VA 
medical records dated in May 2008 are not associated with the 
claims file.

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .")  As 
such, these records must be obtained and associated with the 
claims file prior to final appellate review.

The Board is also of the opinion that the veteran should be 
afforded an examination to address the medical question as to 
whether there is any relationship between his PTSD and his 
coronary artery disease and hypertension.  In this regard, 
the veteran is service connected for PTSD and has been 
diagnosed as having coronary artery disease and hypertension.  
In addition, an April 2006 letter from a VA health care 
provider stated that the veteran has had worsening symptoms 
of PTSD over the years, especially with anger, and easy anger 
"contributes significantly to worsening of his heart 
condition."  

Given this record, a VA examination is necessary to 
determined whether the veteran's PTSD either caused his 
coronary artery disease and hypertension, and if not, whether 
the veteran's PTSD aggravated his coronary artery disease and 
hypertension.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995)

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should request the veteran 
identify all facilities where he has 
received treatment for his PTSD and for 
his coronary artery disease and 
hypertension since his June 2003 claim, 
in addition to the treatment he reported 
at the Sepulveda VA Medical Center in May 
2008.  The RO/AMC should then obtain and 
associate with the calims file any 
records not already associated with the 
claims file.  

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD 
and determine whether the veteran's 
coronary artery disease and hypertension 
is causally or etiologically related to 
his PTSD.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
report PTSD complaints and clinical 
findings in detail.  The examiner is also 
requested to offer an opinion as to 
whether the veteran's PTSD caused his 
coronary artery disease and hypertension, 
and if not, whether the PTSD has 
chronically worsened or has permanently 
increased the severity of the coronary 
artery disease and hypertension.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  The veteran should be afforded an 
examination of his coronary artery 
disease and hypertension to determine 
whether it is causally or etiologically 
related to his PTSD.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested 
offer an opinion as to whether the 
veteran's PTSD caused his coronary artery 
disease and hypertension, and if not, 
whether the PTSD has chronically worsened 
or has permanently increased the severity 
of the coronary artery disease and 
hypertension.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



